Exhibit For Immediate Release Alcon Independent Director Committee Reviewing Novartis’ Merger Proposal HUENENBERG, Switzerland – January 4, 2010 – Alcon, Inc. (NYSE: ACL) announced that Novartis AG (NYSE: NVS) has exercised its option to purchase the remaining shares in Alcon owned by Nestle S.A. at a weighted average price of US$180 per share in cash.Upon consummation of the purchase, Novartis would own an approximate 77 percent interest in Alcon.Alcon also announced that Novartis had submitted a proposal to the Alcon Board of Directors relating to the remaining approximate 23 percent publicly-held minority interest pursuant to which Alcon would merge with and into Novartis under Swiss merger law and minority holders of publicly-held shares would receive 2.8 Novartis shares for each of Alcon’s publicly-traded shares.Based on the Novartis share price on December 30, 2009, Novartis’ merger proposal values each publicly-traded share of Alcon at approximately US$153. The proposed merger would be conditioned upon, among other things, approval by the Alcon Board of Directors, the closing of the purchase and sale transaction between Novartis and Nestle relating to the Novartis option exercise as well as receipt of required regulatory approvals. The Alcon Board of Directors established an Independent Director Committee of the Alcon Board of Directors in 2008 in connection with Novartis’ initial purchase of approximately 25 percent of the Alcon shares from Nestle in order to protect the interests of the minority holders of publicly-held Alcon shares in transactions such as Novartis’ merger proposal.The Committee is composed of three independent directors: Lodewijk de Vink, Joan W. Miller, M.D. and Thomas G.
